Exhibit 10.67

THIRD AMENDMENT TO LEASE




This Third Amendment to Lease (“Amendment”) made and entered into this 30th day
of October, 2008, by and between G &I VI 321/323 NORRISTOWN FE LLC, a Delaware
limited liability company, hereinafter referred to as “Landlord” and CLINFORCE,
INC., a Delaware corporation with its principal place of business at 4815
Emperor Boulevard, Durham, NC 27713, hereinafter referred to as “Tenant”




WHEREAS, Landlord leased a total of 11,154 rentable square feet (“RSF”) of space
commonly referred to as Suite 200 (4,739 RSF), Suite 205 (2,979 RSF) and Suite
215 (3,436 RSF) (collectively, the “Original Premises”) located at 321
Norristown Road, Ambler, PA, 19002 (“Building”), to Tenant pursuant to that
certain Lease dated August 7, 2006, as amended January 2, 2007, and as amended
September 23, 2008, hereinafter collectively referred to as “Lease,” the
Original Premises being more particularly described therein; and




WHEREAS, Tenant desires to expand the size of the Original Premises by adding an
additional 3,305 RSF of space (Suite 225) under the Lease;




WHEREAS, Landlord and Tenant wish to amend the Lease as follows;




NOW, THEREFORE, in consideration of these present and the agreement of each
other, Landlord and Tenant agree that the Lease shall be and the same is hereby
amended as follows:




1.

Incorporation of Recitals.  The recitals set forth above, the Lease referred to
therein and the exhibits attached hereto are hereby incorporated herein by
reference as if set forth in full in the body of this Amendment. Capitalized
terms not otherwise defined herein shall have the meanings given to them in the
Lease.




2.

Lease of Additional Premises.




(a)       The Lease is hereby amended to provide that Landlord hereby demises
and lets unto Tenant, and Tenant hereby leases and hires from Landlord, all that
certain space on the second floor of the Building  containing  approximately
3,305  RSF of  space  (Suite 225)  (the “Additional Premises”),  as shown on
Exhibit “A”, attached hereto and made a part hereof.




(b)      The term of the Lease for the Additional Premises shall commence on the
date which is the earlier of (i) when Tenant, with Landlord's prior consent,
assumes possession of the Additional Premises for its Permitted Uses, or (ii)
upon substantial completion of the improvements required to be made by Landlord
to the Additional Premises under Article 2(c) below (“Additional Premises
Commencement Date”).   Substantial completion means that the initial
improvements called for by this Third Amendment have been completed to the
extent that the Additional Premises may be occupied by Tenant for its Permitted
Use, subject only to completion of minor finishing, adjustment of equipment, and
other minor construction aspects, and Landlord has procured a temporary or
permanent certificate of occupancy permitting the occupancy of the Additional
Premises, if required by law (hereafter, “substantial completion”).   It is
estimated that the Additional Premises Commencement Date will be December 1,
2008.  It is the mutual intention of Landlord and Tenant that the Additional
Premises shall be leased to and occupied by Tenant on and subject to all of the
terms, covenants and conditions of the Lease except as otherwise expressly
provided to the contrary in this Third Amendment, and to that end, Landlord and
Tenant hereby agree that from and after the Additional Premises Commencement
Date, the word “Premises”, as defined in the Lease, shall mean and include both
the Original Premises and the Additional Premises, containing a total of 14,459
RSF, unless the context otherwise requires.   




(c)       The Additional Premises shall be delivered to Tenant on an “As Is”
basis except as indicated on the mutually agreed upon Plan/Construction Scope of
Work entitled “SP-2”, dated August 20, 2008 and drawn by Charles Matsinger
Associates, which shall be turn-keyed by Landlord using building standard
finishes (“Landlord’s Work”), and which is attached hereto, made a part hereof
and marked as Exhibit “B”.   




(d)     Upon completion of Landlord’s Work, Landlord and Tenant shall schedule a
pre-occupancy





1

 




--------------------------------------------------------------------------------

inspection of the Additional Premises, at which time a punchlist of outstanding
items, if any, shall be completed.  Landlord shall use reasonable efforts to
complete the items on the punchlist within thirty (30) days, or if the nature of
the items requires additional time, within such additional time as is reasonable
necessary.  




(e)       The Additional Premises Commencement Date shall be confirmed by
Landlord and Tenant by the execution of a Confirmation of Lease Term in the form
attached hereto as Exhibit "C".  If Tenant fails to execute or object to the
Confirmation of Lease Term within ten (10) business days of its delivery,
Landlord’s determination of such dates shall be deemed accepted.







3.

Term:

The Lease Term for the Additional Premises shall commence on the Additional
Premises Commencement Date.  The Additional Premises shall expire co-terminous
with the Second Amendment to Lease dated September 23, 2008, 59 months following
the Additional Premises Commencement Date (“Additional Premises Termination
Date”).   




4.

Fixed Rent:




(a)

From and after the Additional Premises Commencement Date, Tenant shall pay to
Landlord Fixed Rent for the Original Premises and the Additional Premises
(14,459 RSF) as follows:




TIME

 

PER

 

MONTHLY

 

ANNUAL

PERIOD

 

RSF

 

INSTALLMENT

 

BASE RENT

 

 

 

 

 

 

 

Additional Premises

 

 

 

 

 

 

Commencement Date-

 

 

 

 

 

 

9/30/09

 

$19.50

 

$23,495.88

 

$281,950.50

 

 

 

 

 

 

 

10/1/09-9/30/10

 

$20.00

 

$24,098.33

 

$289,180.00

 

 

 

 

 

 

 

10/1/10-9/30/11

 

$20.50

 

$24,700.79

 

$296,409.50

 

 

 

 

 

 

 

10/1/11-9/30/12

 

$21.00

 

$25,303.25

 

$303,639.00

 

 

 

 

 

 

 

10/1/12- Additional

 

$21.50

 

$25,905.71

 

$310,868.50

Premises Termination

 

 

 

 

 

 

 Date

 

 

 

 

 

 

               




(b)

 Tenant shall pay to Landlord without notice or demand, and without set-off,
except as set forth in this Lease, the annual Fixed Rent payable in the monthly
installments of Fixed Rent as set forth above, in advance on the first day of
each calendar month during the Term by (i) check sent to Landlord at G & I VI
Interchange Office LLC, Lockbox #6921, PO Box 8500, Philadelphia, PA 17178-6921
or (ii) wire transfer of immediately available funds to the account at Wachovia
Bank, G & I VI Interchange Office LLC,  Account #2000030594526, ABA #031201467;
such transfer to be confirmed by Landlord’s accounting department upon written
request by Tenant.  All payments must include the following information:
 Building #D125 and Lease #008638.   The Lease number shall be provided by
Landlord within a reasonable time following execution of this Second Amendment.




5.

Tenant’s Proportionate Share.   From and after the Additional Premises
Commencement Date, Tenant’s Proportionate Share shall be 24.10%.   




6.

Tenant Representations:  Tenant hereby confirms that (i) the Lease is in full
force and effect and Tenant is in possession of the Original Premises; (ii)
 there are no defaults by Landlord under the Lease, (iii) Tenant’s security
deposit is $7,305.96; and (iv) the Base Year for the Original Premises and for
the Additional Premises is 2006.








2

 




--------------------------------------------------------------------------------

7.

Brokerage Commission

Landlord and Tenant mutually represent and warrant to each other that they have
not dealt, and will not deal, with any real estate broker or sales
representative in connection with this proposed transaction except for
CresaPartners.   Each party agrees to indemnify, defend and hold harmless the
other and their directors, officers and employees from and against all
threatened or asserted claims, liabilities, costs and damages (including
reasonable attorney’s fees and disbursements) which may occur as a result of a
breach of this representation.




8.

Binding Effect.  Except as expressly amended hereby, the Lease remains in full
force and effect in accordance with its terms.  Tenant specifically acknowledges
and agrees that Article 18 of the Lease concerning Confession of Judgment is and
shall remain in full force and effect in accordance with its terms.




9.

OFAC/PATRIOT ACT COMPLIANCE.  Tenant represents, warrants and covenants that
Tenant is not (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, Department of
the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001) (“Order”) and all applicable provisions of Title III of the USA
Patriot Act (Public Law No. 107-56 (October 26, 2001)); (ii) listed on the
Denied Persons List and Entity List maintained by the United States Department
of Commerce; (iii) listed on the List of Terrorists and List of Disbarred
Parties maintained by the United States Department of State, (iv) listed on any
list or qualification of “Designated Nationals” as defined in the Cuban Assets
Control Regulations 31 C.F.R. Part 515; (v) listed on any other publicly
available list of terrorists, terrorist organizations or narcotics traffickers
maintained by the United States Department of State, the United States
Department of Commerce or any other governmental authority or pursuant to the
Order, the rules and regulations of OFAC (including without limitation the
Trading with the Enemy Act, 50 U.S.C. App. 1-44; the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06; the unrepealed provision of the Iraq
Sanctions Act, Publ.L. No. 101-513; the United Nations Participation Act, 22
U.S.C. § 2349 as-9; The Cuban Democracy Act, 22 U.S.C. §§ 60­01-10; The Cuban
Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The
Foreign Narcotic Kingpin Designation Act, Publ. L. No. 106-120 and 107-108, all
as may be amended from time to time); or any other applicable requirements
contained in any enabling legislation or other Executive Orders in respect of
the Order (the Order and such other rules, regulations, legislation or orders
are collectively called the “Orders”); (vi) engaged in activities prohibited in
the Orders; or (vii) (and has not been) convicted, pleaded nolo contendere,
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes or in
connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.).  Tenant
further represents, warrants and covenants that Tenant shall conduct its
business operations in compliance with the forgoing laws, rules, orders and
regulations.   Tenant hereby agrees to defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney's fees and costs) arising from or
related to

any breach of the foregoing representations, warranties and covenants.  The
breach of either of the above representations, warranties and covenants by
Tenant shall be an Event of Default under this Lease.





3

 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this agreement on the
date first above written.




 

 

LANDLORD:

 

 

G &I VI 321/323 NORRISTOWN FE LLC

WITNESS:

 

 

 

 

 

 

 

//SIGNED//Y. Alexander

 

By:

//SIGNED//Jean Marie Apruzzese

 

 

Name:

Jean Marie Apruzzesse

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

CLINFORCE, INC

ATTEST:

 

 

 

 

 

 

 

//SIGNED//Maria Phillips

 

By:

//SIGNED//Tony Sims 10/23/08

 

 

Name:

Tony Sims

 

 

Title:

President

 





4

 




--------------------------------------------------------------------------------




EXHIBIT “A”

SPACE PLAN OF THE ADDITIONAL PREMISES







[cross1067002.gif] [cross1067002.gif]





5

 




--------------------------------------------------------------------------------







EXHIBIT “B”

LANDLORD’S WORK




[cross1067004.gif] [cross1067004.gif]





6

 




--------------------------------------------------------------------------------




EXHIBIT “C”










Tenant: ClinForce, Inc.

Premises: Suite ___, 321 Norristown Rd., Ambler, PA

Total Square Footage: 14,459 RSF







CONFIRMATION OF LEASE TERM







THIS MEMORANDUM is made as of the ___ day of _________,  2008, between G &I VI
321/323 NORRISTOWN FE LLC, a Delaware limited liability company, with an office
at 220 East 42nd Street, New York, New York ("Landlord") and CLINFORCE, INC.
with its principal place of business at 4815 Emperor Blvd., Durham, NC 27713
("Tenant"), who entered into an amendment dated for reference purposes as of
___________ __, 2008, covering certain premises located at  Suite ___, 321
Norristown Rd., Ambler, PA.  All capitalized terms, if not defined herein, shall
be defined as they are defined in the Lease.




1.

The Parties to this Memorandum hereby agree that the date of ______________,
200_ is the "Additional Premises Commencement Date" of the Term and the date
___________________ is the expiration date of the Lease.




2.

Tenant hereby confirms the following:




(a)

That it has accepted possession of the Additional Premises pursuant to the terms
of the Third Amendment;




(b)

That the improvements, including the Landlord’s Work, required to be furnished
according to the Lease by Landlord have been substantially completed;




(c)

That Landlord has fulfilled all of its duties of an inducement nature or is
otherwise set forth in the Third Amendment;




(d)

That there are no offsets or credits against rentals, and the $7,305.96 Security
Deposit has been paid as provided in the Lease;




(e)

That there is no default by Landlord or Tenant under the Lease and the Lease is
in full force and effect.




3.

Landlord hereby confirms to Tenant that its Building Number is D125 and its
Lease Number is _______.  This information must accompany each Rent check or
wire payment.




4.

Tenant’s Notice Address is:

 

Tenant’s Billing Address is:

 

 

 

 

 

ClinForce, Inc.

 

 

 

4815 Emperor Blvd.

 

 

 

Durham, NC 27713

 

 

 

Attn: Maria Phillips

 

Attn:

 

 

Phone No.

 

 

Phone No.:

 

 

Fax No.

 

 

Fax No.:

 

 

E-mail:

 

 

E-mail:

 




5.

This Memorandum, each and all of the provisions hereof, shall inure to the
benefit, or bind, as the





7

 




--------------------------------------------------------------------------------







case may require, the parties hereto, and their respective successors and
assigns, subject to the restrictions upon assignment and subletting contained in
the Lease.




 

 

 

 

WITNESS:

 

LANDLORD:

 

 

G &I VI 321/323 NORRISTOWN FE LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

WITNESS:

 

TENANT:

 

 

CLINFORCE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 








8

 


